PER CURIAM.
Martin appeals an order revoking his probation. The grounds for revocation were that he participated in a burglary and was convicted of the crime in Georgia, and that he failed to report to his probation officer within seventy-two (72) hours of being released from prison. Martin pled not guilty to the probation violation charges.
At a hearing held on May 21, 1979, the trial judge correctly ruled that the documentary and hearsay evidence presented to establish that Martin was the person who had been convicted of burglary in Georgia was insufficient. Rathburn v. State, 353 So.2d 902 (Fla. 4th DCA 1977); Combs v. State, 351 So.2d 1103 (Fla. 4th DCA 1977). He continued the hearing so the State could provide prima facie proof of identity. Several months later the trial judge revoked Martin’s probation on the mistaken belief that the first hearing had been completed. We reverse the order revoking. probation and remand for a new hearing.
REVERSED and REMANDED.
FRANK D. UPCHURCH, Jr., SHARP and COWART, JJ., concur.